250 S.W.3d 736 (2008)
Joanne ZACHAREWICZ, et al., Appellants/Plaintiffs,
v.
Sarah HANLY, Trustee, et al., Trustees, University Heights Subdivision No. 3, Respondents/Defendants.
No. ED 90240.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2008.
Motion for Rehearing and/or Transfer Denied March 25, 2008.
Application for Transfer Denied May 20, 2008.
Eugene Portman, Clayton, MO, for appellant.
Stephen J. O'Brien, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 25, 2008.

ORDER
PER CURIAM.
Joanne Zacharewicz, Juanita Carl, Harold and Christine Nachtrieb ("Appellants"), residents and lot owners of real property in University Heights Subdivision Number 3 ("Subdivision") appeal from the trial court's judgment in favor of the trustees of the Subdivision, Sarah Hanly, Frank Nichols, and Genice Self ("Trustees") in Appellants' petition for declaratory judgment and equitable relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).